Citation Nr: 1430455	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  14-13 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


ISSUES

1.  Entitlement to service connection for migraines, to include as secondary to service-connected malaria.

2.  Entitlement to service connection for a back disability, to include as secondary to service-connected malaria.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to service-connected malaria or a back disability, or as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to February 1946, and from October 1961 to August 1962, in addition to service in the National Guard and Army Reserves until 1976.  See DA Form 66; DD Form 214.  He is the recipient of the Purple Heart medal and Combat Infantryman Badge.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Providence, Rhode Island.

In May 2014, the Veteran testified before the undersigned Chief Veterans Law Judge at a Travel Board hearing at the RO in Providence, Rhode Island.  A transcript of the proceeding has been associated with the claims file.

With regard to the Veteran's claim for service connection for a back disability, the Board acknowledges that the claim was originally filed by the Veteran as for back arthritis, and that the RO recharacterized the claim as for spinal stenosis.  In light of the medical evidence of record, however, the Board has recharacterized the Veteran's claim more broadly as for a back disability.  See, e.g., VA Examination Report, October 2012 (diagnosed spinal stenosis and degenerative joint disease, and incorporating thoracic and lumbar spine x-ray reports).

The issues of whether new and material evidence has been received sufficient to reopen claims of entitlement to service connection for transient ischemic attacks (TIAs) and jungle rot have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2013); Form 9, April 2014; Rating Decision, April 1946.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A.  Back

The Veteran served on active duty from September 1943 to February 1946, and from October 1961 to August 1962, in addition to service in the National Guard and Army Reserves until 1976.  He claims entitlement to service connection for a back disability, to include as secondary to his service-connected malaria and treatment therefor.

The Board adds that at the Board hearing, the Veteran's daughter, a registered nurse, testified that the Veteran experienced several bouts of malaria after his active service (presumably after his first period of active service from 1943 to 1946), and that his malaria was treated during his active service and post-service not only with quinine but also a quinine substitute, Atabrine.  See also Form 9, April 2014.

In that regard, the Board notes that there is no medical evidence in the claims file of post-service bouts of malaria or treatment therefor.  The Board does, however, acknowledge that a January 1947 VA examination report notes the Veteran's reported history of malaria in service and that he reported treatment with Atabrine, which the Board finds to be credible.

The Veteran was afforded a VA examination in October 2012.  The VA examiner opined that the Veteran's back condition is less likely as not related to his active service, but did not provide any rationale.  Therefore, the Board finds that this VA examiner's opinion is inadequate, and that a remand is required for a VA medical opinion to clarify whether the Veteran's back condition was caused by his malaria in service and treatment therefor with quinine and Atabrine, and whether it may have been caused or aggravated by his alleged post-service treatment for malaria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Also, as noted above, the Veteran's daughter testified that the Veteran was treated after his active service (presumably after his first period of active service, albeit not entirely clear) for bouts of malaria.  While the Board acknowledges that the Veteran reported on his Form 9 appeal that many of his early providers have died and the records are no longer available, nevertheless, on remand, the RO/AMC should send a letter to the Veteran requesting that he identify any private treatment records relating to his malaria bouts after 1944 for VA to obtain relating to his claim.

In addition, the testimony of the Veteran's daughter at the Board hearing reflects that the Veteran had recent treatment at the VA medical center in West Palm Beach, Florida, albeit for an unrelated condition.  The Board also notes that recent private treatment records dating back to October 2008 reflect that the Veteran recently spent winters in Florida.  In this case, the Board finds that on remand, any outstanding VA treatment records from the West Palm Beach, Florida VA medical center dated since 2008 should be associated with the claims file.

B.  Peripheral Neuropathy

The Veteran also claims entitlement to service connection for peripheral neuropathy of the lower extremities, including as secondary to his service-connected malaria.  Recent evidence associated with the claims file also raises new theories of entitlement as due to Agent Orange exposure, or as secondary to his claimed back disability (which claim is being remanded herein).  See Letter, Dr. J.L., June 2013.

The Board notes by way of background that the Veteran has reported experiencing numbness in his feet since being treated for malaria in service.  See, e.g., VA Examination Report, October 2012 at 778 and 783.  He has been service connected for malaria since an April 1946 rating decision.

Also, at the Board hearing, the Veteran's daughter (a registered nurse) opined that the Veteran's peripheral neuropathy is due to treatment for his malaria during service, as well as due to treatment for several alleged bouts post-service, with quinine and a quinine substitute, Atabrine.  As noted above, a January 1947 VA examination report reflects that the Veteran reported using Atabrine for malarial treatment, which the Board finds to be credible.  Again, however, the Board notes that there is no medical evidence in the claims file (aside from the daughter's testimony) of any post-service bouts of malaria or treatment therefor.  

The Veteran was afforded a VA examination in October 2012.  The VA examiner opined that the Veteran had peripheral neuropathy of the feet due to antimalarial medication in service, but did not provide any rationale.  She also opined that she was unable to render an opinion as to whether the Veteran's peripheral neuropathy of the legs was due to degenerative joint disease (DJD) of his spine or residuals of his malaria without resorting to mere speculation, again without providing any further rationale.

A February 2013 addendum opinion was prepared by the same examiner, in which she opined that transient paresthesias and acute onset peripheral neuropathy of the lower extremities shown in his treatment records in May 2011 is less likely than not related to his in-service treatment for malaria.

In February 2014, another VA medical opinion was requested of the same VA examiner with regard to the Veteran's peripheral neuropathy of the lower extremities.  The VA examiner opined that it is less likely as not related to the Veteran's malaria in service, reasoning that there is no medical literature to support that malaria can cause long-term peripheral neuropathy.

In addition, the Veteran recently submitted a June 2013 letter from Dr. J.L., his private neurologist, in which Dr. J.L. opined that the Veteran's peripheral neuropathy may have been caused by "remote exposure to agents," which the Board interprets as possibly referencing Agent Orange exposure.  In that regard, however, the Board notes that the Veteran had no service in Vietnam, and there is otherwise no actual evidence of Agent Orange exposure or any indication in the evidence of Agent Orange exposure, and the Veteran has never alleged such.  Moreover, the RO made a PIES request to verify any Vietnam service, and a negative response was received.  Therefore, based on the evidence of record (including the Veteran's own statements), the Board finds any implicit assertion of Agent Orange exposure to be not credible.

Given the above conflicting and otherwise inadequate opinions from the same VA examiner, the Board finds that a remand is necessary so that a new VA medical opinion may be obtained to address whether the Veteran's peripheral neuropathy of the lower extremities was caused by his malaria in service and treatment therefor with quinine and Atabrine, and whether it may have been caused or aggravated by his alleged post-service treatment for malaria bouts with quinine and Atabrine.  The examiner should also address whether the Veteran's peripheral neuropathy of the lower extremities was caused or aggravated by his back condition.

In addition, the Veteran's daughter testified at the Board hearing that the Veteran had recently been hospitalized at Charlton Memorial Hospital in Fall River, Massachusetts for treatment for peripheral neuropathy in his lower extremities.  See Transcript at 5.  Therefore, on remand, copies of any outstanding private treatment records from Charlton Memorial Hospital should be obtained and associated with the claims file.


C.  Migraines

The Veteran also claims entitlement to service connection for migraines, including as secondary to his service-connected malaria.  

The Veteran's daughter testified at the Board hearing that she believed that his migraines were due to his treatment during service and post-service for malaria with quinine and Atabrine.

An October 2012 VA examination report reflects that the VA examiner opined that the Veteran's migraines are at least as likely as not the result of post-malaria neurologic syndrome.  

In a February 2013 medical opinion, however, the same VA examiner noted that the Veteran's treatment records showed diagnosed vascular migraines in May 2011, and opined that they are more likely associated with his hypertension and TIAs and would not be caused by quinine.

The same VA examiner provided another opinion in February 2014 that the Veteran's migraine headaches are less likely than not related to his active service, without providing any rationale.

In light of the above shown conflicting medical opinions from the same VA examiner, the Board finds that a remand is necessary to obtain a new VA medical opinion to address whether the Veteran's migraines were caused by his malaria in service and treatment therefor with quinine and Atabrine, and whether they may have been caused or aggravated by his alleged post-service treatment for malaria bouts with quinine and Atabrine.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain copies of any outstanding private treatment records from Charlton Memorial Hospital in Falls River, Massachusetts dated in 2009 or 2010 and associate them with the claims file; to that end, request that the Veteran provide a completed Form 21-4142 authorization.  If any of these records should be found to be unavailable, this should be specifically noted in the claims file, and the Veteran should be notified of such.

2.  Ask the Veteran to identify any other outstanding private treatment records relating to his claims for VA to obtain, and request any requisite Forms 21-4142; if any records so identified are found to be unavailable, this should be specifically noted in the claims file, and the Veteran should be notified of such.

3.  Obtain any outstanding VA treatment records from the West Palm Beach, Florida VA medical system dated since October 2008 and associate them with the claims file.  If any of these records should be found to be unavailable, this should be specifically noted in the claims file, and the Veteran should be notified of such.

4.  After all of the above development has been completed, obtain a VA medical opinion (from a new VA examiner) to clarify whether it is "at least as likely as not" (50-50 probability) that the Veteran's back condition:

a) Was caused by his malaria in service and/or his treatment therefor with quinine and Atabrine; or

b) Was caused or aggravated by (beyond the natural progression of the disease) his alleged post-service treatment for malaria bouts with quinine and Atabrine;

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims file should be provided to the appropriate examiner for review.  The examiner should note that the claims file has been reviewed.

5.  After the above development in paragraphs (1) to (3) has been completed, obtain a VA medical opinion (from a new VA examiner) to clarify whether it is "at least as likely as not" (50-50 probability) that the Veteran's peripheral neuropathy of the lower extremities:

a) Was caused by his malaria in service and/or his treatment therefor with quinine and Atabrine; or

b) Was caused or aggravated by (beyond the natural progression of the disease) his alleged post-service treatment for malaria bouts with quinine and Atabrine;

c) Was caused or aggravated by (beyond the natural progression of the disease) his back condition.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims file should be provided to the appropriate examiner for review.  The examiner should note that the claims file has been reviewed.

6.  After all of the above development has been completed, obtain a VA medical opinion (from a new VA examiner) to clarify whether it is "at least as likely as not" (50-50 probability) that the Veteran's migraines:

a)	Were caused by his malaria in service and/or his treatment therefor with quinine and Atabrine; or

b)	Were caused or aggravated by (beyond the natural progression of the disease) his alleged post-service treatment for malaria bouts with quinine and Atabrine;

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims file should be provided to the appropriate examiner for review.  The examiner should note that the claims file has been reviewed.

7.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative has been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



